DETAILED ACTION
This final action is in response to amendment filed on 11/03/2022. In this amendment, claims 1, 11 and 20 are amended. Claims 1-6, 8-16 and 18-20 are pending, with claims 1, 11 and 20 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection under 35 U.S.C. §103
Applicant’s arguments with respect to limitation passively collecting the telemetry data by performing deep packet inspection (DPI) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other applicants’ arguments have been fully considered but they are not persuasive.
In the response filed on 11/03/2022, applicant argues in substance that:
The "record" mentioned in paragraph [0055] of Hugard could correspond to the claimed identity profile for the node. (Hugard states: "In some implementations, an IPS or firewall can be additionally configured to generate an event relating to particular types or patterns of network traffic and generated events can include the creation of a record or message listing source and destination addresses, DNS names, and open ports
involved in the traffic monitored in connection with the event.") However, the "record" mentioned in this paragraph is not generated for a particular node, but rather a particular event - i.e., a record for an intrusion event.
Examiner would like to clarify that the "record" mentioned in paragraph [0055] of Hugard does not correspond to the claimed identity profile for the node. Records, describing system entities stored in an asset repository 250 (Hugard Fig. 2, 7C and Paras. [27 and 87]), are mapped to the claimed identity profile for the node as indicated in previous rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugard, IV et al. (US 2016/0057101, Pub. Date Feb. 25, 2016, hereinafter “Hugard”), Bangma et al. (US 2017/0222973, Pub. Date Aug. 3, 2017), in view of Kullos (US 2012/0166628, Pub. Date Jun. 28, 2012), further in view of Osadchyy (US 2016/0283828, Pub. Date Sep. 29, 2016). 
As per claim 1, Hugard discloses a method (Hugard Para. [0011], one aspect of the subject matter described in this specification can be embodied in methods) comprising: 
receiving, at an asset inventory service executed by one or more devices, telemetry data collected passively by a sensor application regarding a node in a network (Hugard Para. [0064], as each sensor on asset detection engine 210 [sensor application] identified device address data for a network, the results can be passed through asset detection engine 210 for processing by asset management system 205 [asset inventory service]; Hugard Fig. 7C and Para. [0087], An IPv6 address [telemetry data] of a particular computing device in the network can be identified 740 using a passive discovery sensor), wherein the sensor application passively collects the telemetry data on traffic flowing through networking equipment (Hugard Fig. 2 and Para. [0059], Hugard Para. [0064], as each sensor on asset detection engine 210 [sensor application] identified device address data for a network; Hugard Fig. 7C and Para. [0087], An IPv6 address [telemetry data] of a particular computing device in the network can be identified 740 using a passive discovery sensor; Hugard Para. [0042], an asset detection engine 210 can be a network-attached device or software system; Hugard Para. [0044], detection engine 210 can be deployed, at least in part, as a hardware device that plugs into the network in-line (e.g., at a switch or router), in parallel (e.g., off a router span port), or, at least in part, as software that can be deployed throughout a subnet, such as on particular or arbitrary hosts within the network);
requesting, by the asset inventory service and after receiving the telemetry data, that the sensor application perform active discovery of nodes in the network (Hugard Para. [0066], Devices and address data (such as discovered IPv6 addresses) can be used by the asset management system 205 (or in some implementations the asset detection engine 210 itself) to trigger additional probes and sensor activities using asset detection engine sensors (e.g., 210); Hugard Fig. 7C and Para. [0087], A second discovery task can be caused to be performed 745 using the identified IPv6 address. The second discovery task can be performed by the same passive discovery sensor, another passive discovery sensor, such as an address-mapping sensor, or an active discovery sensor); 
receiving, at the asset inventory service, active discovery data collected by the sensor application via active discovery of nodes in the network (Hugard Para. [0084], Additional device information, including address information retrieved from the probing can then be retrieved and communicated to the asset management system); and 
generating, by the asset inventory service and based on the telemetry data and the active discovery data, an identity profile for the node (Hugard Fig. 7C and Para. [0087], The IPv6 address and additional attribute can be added to the asset repository; Hugard Fig. 2, asset management system 205 includes asset repository 250; Hugard Para. [0027], an asset repository 250 including records describing system entities discovered within the computing environment), wherein the telemetry data and the active discovery data indicate two or more different IP addresses (Hugard Para. [0087], An IPv6 address of a particular computing device in the network can be identified 740 using a passive discovery sensor … A second discovery task can be caused to be performed 745 using the identified IPv6 address. The second discovery task can be performed by the same passive discovery sensor, another passive discovery sensor, such as an address-mapping sensor, or an active discovery sensor … Additional attributes of the particular computing devices can be identified 750 from results of the second discovery task, including additional IPv6 addresses and non-address attributes) or two or more different MAC addresses for the node.
Hugard does not explicitly disclose:
wherein the sensor application passively collects the telemetry data by performing deep packet inspection (DPI) on traffic flowing through networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory service;
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
Bangma teaches:
application passively collects the telemetry data by performing deep packet inspection (DPI) on traffic flowing through networking equipment (Bangma Para. [0044], Another possibility is passive listening, using TCP/IP fingerprinting to analyse network behaviour or using DPI in combination with browser identification algorithms as are known, to identify certain characteristics of devices and thus possibly also identifying device type, brand and model; Bangma Para. [0042], This method can be used actively, for example the home gateway, HG, sending out 'who is there?' requests, or passively, for example the HG listening to other devices sending messages; see Bangma Fig. 1 and Para. [0065], A group of devices 101 are collected into a local network 102 which is connected by a home gateway, or gateway device, HG, 103 to an edge node 105 via an access link 104).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Bangma for the sensor application passively collects the telemetry data by performing deep packet inspection (DPI) on traffic flowing through networking equipment.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying certain characteristics of devices (Bangma Para. [0044]).
Hugard-Bangma does not explicitly disclose:
networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory service;
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
Kullos teaches:
networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory service (Kullos Fig. 12 and Kullos Para. [0089], the monitoring service 1214 may update the recorded status data 1216 indicating the change in Ethernet port status of the switch 1204c. Monitoring service 1214 [the sensor application] may then send a report indicating this change to the central server 1230 [asset inventory service] via the Internet 1232 … Sending the report to the central server 1230 is beneficial to allow the central server 1230 to generate statistics related to the number of active switch ports across a group of hotel LANs including the private network 1202; Kullos Para. [0091], The monitoring service 1214 [sensor application] in this configuration also tracks the statuses of devices 1204 installed on the private network 1202; Kullos Para. [0150-0151], a function described herein as being performed at a particular device may be performed at one or more other devices instead of and/or in addition to the function performed at the particular device… functions of single units may be separated into multiple units. Unless otherwise specified, features described may be implemented in hardware or software according to different designs; see Kullos Fig. 12, Monitoring Server [networking equipment] including NAT services 1210 for performing network address translation for the private network is located on one side of the network, and central server 1230 [asset inventory service] is located on other side of the network).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Kullos networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the system to collect statuses of devices installed on the private network (see Kullos Para. [0009]).
Hugard-Bangma-Kullos does not explicitly disclose:
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
Osadchyy teaches:
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node (Osadchyy Para. [0065], Particularly, by way of the bridge MIB or other MIBs, each of switches 302, 308, and 312 may support a database containing pairs of MAC addresses and IP address of devices with which the respective switch has communicated; Osadchyy Para. [0057], any device may be configured with more than one network interface (e.g., an Ethernet interface and a Wifi interface) and therefore may simultaneously use multiple MAC and IP address pairs, typically one per interface).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hugard in view of Osadchyy for the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing simultaneously use multiple MAC and IP address pairs for communication (see Osadchyy Para. [0057]).

As per claim 2, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard-Kullos also discloses wherein the sensor application and the nodes actively discovered by the sensor application are located on the different side of the NAT boundary than that of the asset inventory service (Kullos Fig. 12 and Kullos Para. [0089], the monitoring service 1214 may update the recorded status data 1216 indicating the change in Ethernet port status of the switch 1204c. Monitoring service 1214 [the sensor application] may then send a report indicating this change to the central server 1230 [asset inventory service] via the Internet 1232 … Sending the report to the central server 1230 is beneficial to allow the central server 1230 to generate statistics related to the number of active switch ports across a group of hotel LANs including the private network 1202; see Kullos Fig. 12, Monitoring service 1216 [sensor application] and devices 1204a-d [nodes] located on the different side of the NAT boundary than that of central server 1230 [the asset inventory service]; Hugard Para. [0066], Devices and address data (such as discovered IPv6 addresses) can be used by the asset management system 205 (or in some implementations the asset detection engine 210 itself) to trigger additional probes and sensor activities using asset detection engine sensors (e.g., 210); Hugard Fig. 7C and Para. [0087], A second discovery task can be caused to be performed 7 45 using the identified IPv6 address. The second discovery task can be performed by the same passive discovery sensor, another passive discovery sensor, such as an address-mapping sensor, or an active discovery sensor).
Similar rationale in claim 1 is applied.

As per claim 3, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard does not explicitly disclose the networking equipment comprises at least one of: a switch, a router, or a gateway.
Kullos teaches:
the networking equipment comprises at least one of: a switch, a router, or a gateway (Kullos Fig. 12, Monitoring Server [networking equipment] including Gateway service 1210).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Kullos for the networking equipment comprises at least one of: a switch, a router, or a gateway.
One of ordinary skill in the art would have been motived because it offers the advantage of controlling traffic passing between the private network and the Internet (Kullos Para. [0081]).

As per claim 4, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard also discloses wherein the telemetry data is indicative of a communication protocol used by the node (Hugard Para. [0087], An IPv6 address of a particular computing device in the network can be identified 740 using a passive discovery sensor). 

As per claim 5, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 4, as set forth above, Hugard also discloses wherein the sensor application performs the active discovery by sending a discovery message to the node using the communication protocol (Hugard Para. [0066], Devices and address data (such as discovered IPv6 addresses) can be used by the asset management system 205 (or in some implementations the asset detection engine 210 itself) to trigger additional probes and sensor activities using asset detection engine sensors (e.g., 210); Hugard Fig. 7C and Para. [0087], A second discovery task can be caused to be performed 7 45 using the identified IPv6 address. The second discovery task can be performed by the same passive discovery sensor, another passive discovery sensor, such as an address-mapping sensor, or an active discovery sensor).

As per claim 10, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard also discloses further comprising: assigning a policy to the node, based on its identity profile (Hugard Para. [0084], device information, including address information retrieved from the probing can then be retrieved and communicated to the asset management system to further supplement and improve its asset repository, allowing persons and applications of the probed devices to be identified, devices (and other system entities) to be tagged or otherwise grouped, have security policies assigned to them; Hugard Para. [0013], A security policy can be assigned to the particular computing device based on the identified attributes identified using pluggable discovery sensors in the set of discovery sensors).

As per claim 11, Hugard discloses an apparatus (Hugard Fig. 2, Asset Management System 205), comprising: 
one or more network interfaces (see Hugard Fig. 2, Asset Management System 205 implicitly has one or more network interfaces to communicate with Asset Detection Engine 210); 
a processor coupled to the one or more network interfaces and configured to execute one or more processes (Hugard Fig. 2, Processor 245); and 
a memory configured to store a process that is executable by the processor (Hugard Fig. 2, Memory 248), the process when executed configured to: 
receive telemetry data collected passively by a sensor application regarding a node in a network (Hugard Para. [0064], as each sensor on asset detection engine 210 [sensor application] identified device address data for a network, the results can be passed through asset detection engine 210 for processing by asset management system 205; Hugard Fig. 7C and Para. [0087], An IPv6 address [telemetry data] of a particular computing device in the network can be identified 740 using a passive discovery sensor), wherein the sensor application passively collects the telemetry data on traffic flowing through networking equipment (Hugard Fig. 2 and Para. [0059], Hugard Para. [0064], as each sensor on asset detection engine 210 [sensor application] identified device address data for a network; Hugard Fig. 7C and Para. [0087], An IPv6 address [telemetry data] of a particular computing device in the network can be identified 740 using a passive discovery sensor; Hugard Para. [0042], an asset detection engine 210 can be a network-attached device or software system; Hugard Para. [0044], detection engine 210 can be deployed, at least in part, as a hardware device that plugs into the network in-line (e.g., at a switch or router), in parallel (e.g., off a router span port), or, at least in part, as software that can be deployed throughout a subnet, such as on particular or arbitrary hosts within the network); 
request, after receiving the telemetry data, that the sensor application perform active discovery of nodes in the network (Hugard Para. [0066], Devices and address data (such as discovered IPv6 addresses) can be used by the asset management system 205 (or in some implementations the asset detection engine 210 itself) to trigger additional probes and sensor activities using asset detection engine sensors (e.g., 210); Hugard Fig. 7C and Para. [0087], A second discovery task can be caused to be performed 745 using the identified IPv6 address. The second discovery task can be performed by the same passive discovery sensor, another passive discovery sensor, such as an address-mapping sensor, or an active discovery sensor); 
receive active discovery data collected by the sensor application via active discovery of nodes in the network (Hugard Para. [0084], Additional device information, including address information retrieved from the probing can then be retrieved and communicated to the asset management system); and 
generate, based on the telemetry data and the active discovery data, an identity profile for the node (Hugard Fig. 7C and Para. [0087], The IPv6 address and additional attribute can be added to the asset repository; Hugard Fig. 2, asset management system 205 includes asset repository 250; Hugard Para. [0027], an asset repository 250 including records describing system entities discovered within the computing environment), wherein the telemetry data and the active discovery data indicate two or more different IP address (Hugard Para. [0087], An IPv6 address of a particular computing device in the network can be identified 740 using a passive discovery sensor … A second discovery task can be caused to be performed 745 using the identified IPv6 address. The second discovery task can be performed by the same passive discovery sensor, another passive discovery sensor, such as an address-mapping sensor, or an active discovery sensor … Additional attributes of the particular computing devices can be identified 750 from results of the second discovery task, including additional IPv6 addresses and non-address attributes) or two or more different MAC address of the node.
Hugard does not explicitly disclose:
wherein the sensor application passively collects the telemetry data by performing deep packet inspection (DPI) on traffic flowing through networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory service;
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
Bangma teaches:
application passively collects the telemetry data by performing deep packet inspection (DPI) on traffic flowing through networking equipment Bangma Para. [0044], Another possibility is passive listening, using TCP/IP fingerprinting to analyse network behaviour or using DPI in combination with browser identification algorithms as are known, to identify certain characteristics of devices and thus possibly also identifying device type, brand and model; Bangma Para. [0042], This method can be used actively, for example the home gateway, HG, sending out 'who is there?' requests, or passively, for example the HG listening to other devices sending messages; see Bangma Fig. 1 and Para. [0065], A group of devices 101 are collected into a local network 102 which is connected by a home gateway, or gateway device, HG, 103 to an edge node 105 via an access link 104).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Bangma for the sensor application passively collects the telemetry data by performing deep packet inspection (DPI) on traffic flowing through networking equipment.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying certain characteristics of devices (Bangma Para. [0044]).
Hugard-Bangma does not explicitly disclose:
networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory service;
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
Kullos teaches:
networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory service (Kullos Fig. 12 and Kullos Para. [0089], the monitoring service 1214 may update the recorded status data 1216 indicating the change in Ethernet port status of the switch 1204c. Monitoring service 1214 [the sensor application] may then send a report indicating this change to the central server 1230 [asset inventory service] via the Internet 1232 … Sending the report to the central server 1230 is beneficial to allow the central server 1230 to generate statistics related to the number of active switch ports across a group of hotel LANs including the private network 1202; Kullos Para. [0091], The monitoring service 1214 [sensor application] in this configuration also tracks the statuses of devices 1204 installed on the private network 1202; Kullos Para. [0150-0151], a function described herein as being performed at a particular device may be performed at one or more other devices instead of and/or in addition to the function performed at the particular device… functions of single units may be separated into multiple units. Unless otherwise specified, features described may be implemented in hardware or software according to different designs; see Kullos Fig. 12, Monitoring Server [networking equipment] including NAT services 1210 for performing network address translation for the private network is located on one side of the network, and central server 1230 [asset inventory service] is located on other side of the network).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Kullos for networking equipment located on a different side of a Network Address Translation (NAT) boundary defined by a NAT layer in the network than that of the asset inventory.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the system to collect statuses of devices installed on the private network (see Kullos Para. [0009]).
Hugard-Bangma-Kullos does not disclose:
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
Osadchyy teaches:
the identity profile comprises two or more unique IP address-MAC address pairs associated with the node (Osadchyy Para. [0065], Particularly, by way of the bridge MIB or other MIBs, each of switches 302, 308, and 312 may support a database containing pairs of MAC addresses and IP address of devices with which the respective switch has communicated; Osadchyy Para. [0057], any device may be configured with more than one network interface (e.g., an Ethernet interface and a Wifi interface) and therefore may simultaneously use multiple MAC and IP address pairs, typically one per interface).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hugard in view of Osadchyy for the identity profile comprises two or more unique IP address-MAC address pairs associated with the node.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing simultaneously use multiple MAC and IP address pairs for communication (see Osadchyy Para. [0057]).

Claims 12-15 are apparatus claims reciting similar subject matters to those recited in the method claims 2-5 respectively, and are rejected under similar rationales.

Claim 20 is reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Hugard also discloses a tangible, non-transitory, computer-readable medium storing program instructions that cause an asset inventory service executed by one or more devices to perform a process (Hugard Para. [0092], a computer program may include computer-readable instructions, firmware, wired or programmed hardware, or any combination thereof on a tangible medium operable when executed to perform at least the processes and operations described herein).

Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hugard, IV et al. (US 2016/0057101, Pub. Date Feb. 25, 2016, hereinafter “Hugard”), Bangma et al. (US 2017/0222973, Pub. Date Aug. 3, 2017), in view of Kullos (US 2012/0166628, Pub. Date Jun. 28, 2012), in view of Osadchyy (US 2016/0283828, Pub. Date Sep. 29, 2016), further in view of Sivanthi et al. (US 2016/0373274, Pub. Dec. 22, 2016).
As per claim 6, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard discloses the asset inventory service generates the identity profile for the node (Hugard Fig. 7C and Para. [0087], The IPv6 address and additional attribute can be added to the asset repository; Hugard Fig. 2, asset management system 205 includes asset repository 250).
Hugard does not explicitly disclose:
 wherein the asset inventory service generates the identity profile for the node based further in part on configuration data associated with the node comprising at least one of: a General Station Description (GSD) file, an Electronic Data Sheet (EDS) file, or a Substation Configuration Language (SCL) file.
Sivanthi teaches:
service generates the identity profile for the node based further in part on configuration data associated with the node (Sivanthi Para. [0033], The engineering process may comprises the steps of importing a configuration file of the edge IED of the second substation into a system engineering tool for the second substation, and obtaining the SCD file of the second substation, and inputting the SCD file into a virtual IED engineering tool comprising means for generating instantiated IED descriptions for the virtual IED and the edge IED) comprising at least one of: a General Station Description (GSD) file, an Electronic Data Sheet (EDS) file, or a Substation Configuration Language (SCL) file (Sivanthi Para. [0022], The virtual IED model may be a definition in Substation Description Language SCL, i.e. it may be a section in the Substation Configuration Description SCD file).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Sivanthi for the asset inventory service generates the identity profile for the node based further in part on configuration data associated with the node comprising at least one of: a General Station Description (GSD) file, an Electronic Data Sheet (EDS) file, or a Substation Configuration Language (SCL) file.
One of ordinary skill in the art would have been motived because it offers the advantage of providing information associated a device (see Sivanthi Para. [0072 and 0077]).

As per claim 9, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard does not explicitly disclose wherein the node comprises a remote terminal unit, programmable logic controller, or a substation intelligent electronic device.
Sivanthi teaches:
the node comprises a remote terminal unit, programmable logic controller, or a substation intelligent electronic device (Sivanthi Fig.3, Substation 1-2 including intelligent electronic devices (IEDs)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Sivanthi for the node comprises a remote terminal unit, programmable logic controller, or a substation intelligent electronic device.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the system to generate asset repository for an intelligent electronic device.  

Claims 16 and 19 are apparatus claims reciting similar subject matters to those recited in the method claims 6 and 9 respectively, and are rejected under similar rationales.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hugard, IV et al. (US 2016/0057101, Pub. Date Feb. 25, 2016, hereinafter “Hugard”), Bangma et al. (US 2017/0222973, Pub. Date Aug. 3, 2017), in view of Kullos (US 2012/0166628, Pub. Date Jun. 28, 2012), in view of Osadchyy (US 2016/0283828, Pub. Date Sep. 29, 2016), further in view of Chau (US 2017/0272373, Pub. Date Sep. 21, 2017).
As per claim 8, Hugard-Bangma-Kullos-Osadchyy discloses the method according to claim 1, as set forth above, Hugard does not explicitly disclose wherein at least one of the two or more different IP addresses or two or more different MAC addresses is reused elsewhere in the network.
Chau teaches:
at least one of the two or more different IP addresses or two or more different MAC addresses is reused elsewhere in the network (Chau Para. [0019], Methods and network devices are disclosed that support the re-use of network addresses in network devices; Chau Para. [0020], a network address and network sub-addresses can be re-used, as between the multiple computing and/or network devices in the one network segment, such that when one such computing and/or network device is finished using the network address/sub-address, another of the computing and/or network devices in the one network can use that network address/sub-address; Chau Para. [0062], If internal client 202(1) relinquishes 63.37.49.3:8001 as the result of some unforeseen event (e.g., internal client 202(1) crashes), re-use of 63.37.49.3:8001 by, for example, internal client 202(4) (192.168.1.4) is possible).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hugard in view of Chau for at least one of the two or more different IP addresses is reused elsewhere in the network.
One of ordinary skill in the art would have been motived because it offers the advantage of supporting the re-use of network addresses in network devices that perform network address translation (Chau Para. [0019]).

Claim 18 is apparatus claim reciting similar subject matters to those recited in the method claim 8, and is rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raju (US 20210014710) WiFi Network Monitoring Smart Sensor And Network Early Warning Platform;
Vasseur (US 20150195176) Monitoring Node Liveness In Low-Power Lossy Networks;
Patel et. al. (US 20210211452) Device Cybersecurity Risk Management;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453